     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      Arizona Medical Billing Incorporated, )         No. CV-17-04742-PHX-SPL
 9                                          )
                                            )
                       Plaintiff,           )         ORDER
10                                          )
      vs.
11                                          )
                                            )
       FSIX LLC, et al.,                    )
12                                          )
13                     Defendants.          )
                                            )
14                                          )

15         Plaintiff Arizona Medical Billing, Inc. (“AMB”), filed suit against several

16   defendants, including FSIX LLC, alleging that the defendants violated the Federal False

17   Claims Act and Medicare’s mileage reimbursement policies, among other causes of action.

18   (Doc. 1) The Defendants moved for contempt sanctions against the Plaintiff (Doc. 50),

19   and the Court granted the motion on September 9, 2019. (Doc. 54) The Plaintiff filed a

20   motion for reconsideration (the “Motion”) on September 18, 2019. (Doc. 55) For the

21   reasons set forth below, the Motion is denied.

22         Reconsideration is disfavored and “appropriate only in rare circumstances.”

23   WildEarth Guardians v. United States Dep’t of Justice, 283 F.Supp.3d 783, 795 n.11 (D.

24   Ariz. June 21, 2017); see also Bergdale v. Countrywide Bank FSB, No. CV-12-8057-PCT-

25   SMM, 2014 WL 12643162, at *2 (D. Ariz. May 23, 2014) (“[Reconsideration] motions

26   should not be used for the purpose of asking a court to rethink what the court had already

27   thought through-rightly or wrongly.”) A motion for reconsideration will be granted only

28   where the Court “(1) is presented with newly discovered evidence, (2) committed clear
 1   error or the initial decision was manifestly unjust, or (3) if there is an intervening change
 2   in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,
 3   1263 (9th Cir. 1993).
 4           In the Motion, the Plaintiff requests for the Court to reconsider its prior Order (Doc.
 5   54). (Doc. 55 at 1) The Plaintiff does not direct the Court to any newly discovered evidence
 6   or precedent demonstrating an error or intervening change in controlling law. The Plaintiff
 7   failed to respond to the Defendants’ motion for contempt sanctions, and the Plaintiff cannot
 8   now seek to correct its failures through an improper motion for reconsideration. (Doc. 54
 9   at 1)
10   Accordingly,
11           IT IS ORDERED that Plaintiffs’ Motion for Reconsideration (Doc. 55) is denied.
12           Dated this 17th day of December, 2019.
13
14
                                                        Honorable Steven P. Logan
15                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
